Monks, J.
Ida M. Loeper, one of appellees, brought this action against her co-appellees and appellant to quiet title to real estate.
Cross-complaints were filed by certain of the appellees to quiet title to a part of the same real estate.
The cause was tried and judgment rendered quieting the title to said real estate, as prayed for in the complaint and in the cross-complaint. Judgment was also rendered against appellants, Mary O. Denke-Walter and Frederick W. Denke-Walter (who is made an appellee in this court) for costs.
It is settled law in this State that all joint-judgment defendants in the court below must be made co-appellants in this court in all vacation appeals or the appeal will be dismissed for want of jurisdiction. Acts 1895, p. 17 9 ; Elliott App. Proced., section 144; Inman v. Vogel, 141 Ind. 138, and cases cited; Walsh v. Brockway, 13 Ind. App. 70.
There can be but one appeal from the same judgment, and when the same is not a term time appeal all co-parties entitled to- appeal must be joined as co-appellants. Acts 1895, p. 179 ; Inman v. Vogel, supra; Gregory v. Smith, 139 Ind. 48, and cases cited.
The appeal in this case was not a term time appeal and is not therefore governed hy the provisions of the acts approved March 9, 1895. Acts 1895, p. 179.
Frederick W. Denke-Walter was a co-party and joint-judgment defendant with appellant in the court below, and should have been made co-appellant in this court. This not having been done the appeal must be dismissed. Gregory v. Smith, supra; Inman v. Vogel, supra, and cases cited; Midland R. W. Co. v. St. Clair, 42 N. E. Rep. 214.
The appeal is therefore dismissed.